DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-25 and 32-34 are examined in this office action of which claims 1-25 have been amended and claims 32-24 are newly added claims.
Claim Interpretation
Given the broadest reasonable interpretation consistent with the instant specification, the term “ultra-high strength” employed in the instant claims is interpreted as a steel having “a yield strength of between 700 and 1600 MPa, a tensile strength of between 1000 and 2100 MPa” as recited in the independent claims 1, 24 and 25 as well as in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-25 and 32-34, claims 1, 24 and 25 require the limitation of “an ultra-high strength weathering hot rolled thin cast steel pile”. The claims also require the limitation of the hot rolled thin cast steel pile “comprising: a cold-formed web and a pair of cold-formed opposing flanges”. The first limitation requires the steel pile to be at a state of being “hot rolled”. However, the second limitation requires parts or all of the steel pile to be cold-formed web and opposing flanges. It is unclear how the steel pile can remain in the state of being “hot rolled” while it also has the requirement of having been cold-formed. Claims 2-23 and 32-34 are dependents of claims 1 and 24-25 and thereby also indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-25 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,129,966 of Rao (US’966).
List 1
Element
Instant Claims
(weight%)
Prior Art
(mass%)
C
between 0.20% and 0.35%
about 0.05-0.5% C
Cr
less than 1.0%
about 0.5 to 4% Cr
Mn
between 0.7% and 2.0%
about 0.5 to 2 weight % manganese
Si
between 0.10% and 0.50%
about 0.1 to 0.5% Si
Cu
between 0.1% and 1.0%
about 0.1 to 2.0 weight % copper
Nb
less than or equal to 0.12%
about 0.005 to 0.04 weight % niobium
Mo
less than 0.5%
-
Ni
between 0.5% and 1.5%
about 0.1 to 3.0 weight % nickel
Al
less than 0.01%
about 0.01 to 0.05 weight % aluminum
Fe + impurities
Balance
Balance







Regarding claims 1-25 and 32-34, US 5,129,966 of Rao (US’966) teaches a high strength, low alloy, low to medium carbon steel casting and a method of making it wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. (US’966 abstract, col 1:10-50, col 2:63-68, col 3:1-22, col 4:45 – col 5:63, col 7:10- col 9:4, claims 1-6). As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the limitation of the term “pile”, the prior art teaches “High strength, low alloy, low to medium carbon cast steels are of particular interest because of their wide variety of uses. Where these steels combine high hardness with high toughness, they find special application in military (ordnance) applications including armor castings (commander's work station castings, etc.), muzzle brake castings, light weight retrofit armor and slotted retrofit armor; and also in mining and comminution industries, including track shoes, hoist drums, ball mill feed end heads, boom clevis castings, sprockets, drag chain and ring gears for ball mills. Other uses include automotive trucks, construction machinery, as well as structural applications including, for example, fifth wheels, suspension components, trailer hitches, axle housings, front dipper bucket components and teeth, hitch housings, yokes, etc., for road building equipment, bridge shoes and saddles, pile driving machinery (pile followers), and off-highway truck components (transmission housings, torque tubes). The steels also have use on railroads for lighter draft gear, sideframes, bolsters, motor truck frames, and draft gear for municipal light rail applications” (US’966 abstract, col 1:10-50) thereby reading on the instant limitation of the steel pile of the instant claims since the prior art teaches that the state of the art recognizes the steel to be used in pile applications. In the alternative, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the high strength, low alloy, low to medium carbon steel casting of US’966 and manufacture in desired shapes including the claimed shape of pile since the prior art teaches a high strength alloy that can be used for various applications including heavy machinery and construction and road building equipment, the latter of which are frequent recipients of steel pile.
Regarding the claimed microstructure limitations of “martensitic steel” (claims 1 and 24-25) and “at least 75% by volume martensite or 75% by volume martensite plus bainite” (claims 26 and 30-31), the prior art teaches “a fine grained microstructure consisting essentially of lath martensite enveloped by a thin film of retained austenite, said austenite being further characterized by enhanced mechanical stability” and further teaches “The steels of the present invention are designed to produce a microcomposite microstructure consisting of soft and tough retained austenite films (minor phase) surrounding strong dislocated lath martensite (major phase). This base microstructure is established within a framework of ultrafine prior austenite grains by choosing C-Mn-Cr alloying. It has been shown that at the same strength level, dislocated lath martensite is considerably tougher than the twinned plate/lath martensite in carbon bearing structural steels. It has also been widely discussed in the literature that thin, continuous films of retained austenite comprising less than about 5 to 6 volume % could promote the toughness of the composite structure substantially provided they are characterized by optimized mechanical stability.” (US’966 col 7:60 - col 8:14, claim 1). Therefore, the prior art infers that its steel has a microstructure with martensite as the major phase and retained austenite as the minor phase wherein the retained austenite comprises less than about 5 to 6 volume % thereby reading on the instant claimed limitations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the limitation of “martensite formed from prior austenite grain sizes of at least 100 µm” (claims 1 and 24-25), the prior art teaches its steel is made with “fine prior austenite grain structure, with average grain diameter below about 200 microns” (US’966 col 7:10 - 40) thereby reading on the instant claimed limitations.
Regarding the claimed limitation of sidewall thickness of “about 2.5 mm or less” (claims 1, 15 and 19), “about 2.0 mm or less” (claim 2) and “about 1.6 mm or less” as well as the shapes of the steel pile (a web and a pair of opposing flanges, each having discontinuities formed therein; V-shaped transition; M-Channel; height/width requirements; arc/true arc; spacing of corrugations; return lip; angle oblique; (claims 1-25)) of the instant claims, it is noted that the prior art does not teach of the instant limitation. The prior art teaches of steel, cast steel and steel piles. Moreover, MPEP provides that with regard to the shape, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV). Although the prior art does not teach of the specific shapes of the instant claims, it would have been obvious one skilled in the art to arrive at various thickness and shapes of steel such as the ones claimed in the instant claims since a) shaping of steel into the recited shapes or changing the size to the recite thicknesses would require only ordinary skill in the art and hence are considered routine expedients and b) steel is routinely made into sections such as C and H shapes for structures due to the physical properties it possesses such as strength and c) casting can be adjusted to various thicknesses as needed.
Regarding the claimed limitations of “a tensile strength of between 1000 and 2100 MPa”, “an elongation of between 1% and 10%” and “a yield strength of between 700 and 1600 MPa” (claims 1, 15 and 19), the prior art teaches that its steel has “a tensile strength of at least about 200 ksi” (claim 6) and shows inventive steel (modified) with TS 207 ksi, YS of 169 ksi and elongation of 4.5% which means that the steels of the prior art would be expected to have TS, YS and elongation in those ranges thereby meeting the instant claimed limitation.
Regarding the claimed limitation of “a corrosion index of 6.0 or greater” and it being a “weathering steel”, it is noted that the instant specification teaches that the corrosion index calculation is made via the formulaic expression                         
                            C
                            u
                            *
                            26.01
                            +
                            N
                            i
                            *
                            3.88
                            +
                            C
                            r
                            *
                            1.2
                            +
                            S
                            i
                            *
                            1.49
                            +
                            P
                            *
                            17.28
                            -
                            C
                            u
                            *
                            N
                            i
                            *
                            7.29
                            -
                            N
                            i
                            *
                            P
                            *
                            9.1
                            -
                            C
                            u
                            *
                            C
                            u
                            *
                            33.39
                        
                     where each element is a by weight percentage. Although the prior art does not disclose this formulaic expression or range, since as the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In other words, the claimed ranges of corrosion index of the instant claims would overlap or lie inside the range provided by the prior art when the formulaic expression is applied. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. Since the prior art meets the claimed corrosion index, the steel of the prior art would be a weathering steel since it would have the corrosion index as claimed in the instant claims.
Regarding the limitations of instant claim 24 regarding solar arrangement and solar cells being supported by the steel pile, it is noted that the prior art does not teach of the steel being used in this manner. However, one skilled in the art recognizes that a solar arrangement would have solar cells and since the prior art teaches a steel with strength to be a structural member, it would have been obvious to use the steel to support the solar cells in a solar arrangement since the steel would possess properties of high strength, toughness and delayed fracture characteristics which would be helpful in being used as a support. 
Regarding the limitation of  “martensite formed from prior austenite grain size of at least 100 μm” as claimed in the instant claims, please see above as to how the prior art meets the PAGS limitation. With respect to the instant limitation, the prior art teaches {col 6:48-7:20} “In achieving the desired hardness and toughness in the cast steel of the invention, the steel is first homogenized and thereafter quenched from an austenitizing temperature ranging from about 870° C. to 1150° C., preferably about 900° C. to 1100° C. following the quench, the steel may be tempered at a temperature ranging from about 170° C. to 250° C., preferably from about 190° C. to 230° C. in accordance with known procedure.” “A major feature of the invention is the use of a four pronged approach to impart unique microstructure and cleanliness to the steel: first, establish a frame work of fine prior austenite grain structure, with average grain diameter below about 200 microns, preferably below about 50 microns or ASTM grain size number in the range 8 to 11.” Therefore, the prior art teaches that it steel is produced via casting and therefore reads on the product-by-process limitation of the instant claims.  Moreover, MPEP provides the guidance that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. The cast alloy steel of the prior art reads on the product, steel of the instant claims as well. See above for steel pile / solar arrangement limitations.
Regarding the limitation of “an ultra-high strength weathering hot rolled thin cast steel pile comprising: a cold-formed web and a pair of cold-formed opposing flanges”, it is noted that the prior art does not explicitly teach of the steel being hot rolled or being cold-formed of the instant claims. However, these limitations are process limitations of the steel pile of the instant claims. MPEP provides the guidance that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. Since the prior art teaches a steel with substantially identical composition and microstructure, the steel of the prior art reads on the instant product, steel, of the instant claims. With respect to the steel pile of the instant claims, please see how the shape is obvious to one skilled in the art. Therefore, the product of the prior art reads on the instant product and therefore meets the structure required by the instant claims.
Regarding claims 32-34, the prior art teaches a microstructure that is stable as the prior art teaches “a fine grained microstructure consisting essentially of lath martensite enveloped by a thin film of retained austenite, said austenite being further characterized by enhanced mechanical stability” and further teaches “The steels of the present invention are designed to produce a microcomposite microstructure consisting of soft and tough retained austenite films (minor phase) surrounding strong dislocated lath martensite (major phase). This base microstructure is established within a framework of ultrafine prior austenite grains by choosing C-Mn-Cr alloying. It has been shown that at the same strength level, dislocated lath martensite is considerably tougher than the twinned plate/lath martensite in carbon bearing structural steels. It has also been widely discussed in the literature that thin, continuous films of retained austenite comprising less than about 5 to 6 volume % could promote the toughness of the composite structure substantially provided they are characterized by optimized mechanical stability.” (US’966 col 7:60 - col 8:14, claim 1). Therefore, the prior art reads on the austenite grain transformation being completed as required by the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-25 and 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. US 10815544 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent teaches  method of making a carbon steel strip, “which a thin metal strip having a thickness of less than 5 mm is cast”, “opposing hot rolled exterior side surfaces of the thin metal strip primarily free of prior austenite grain boundaries and characterized as having a plurality of elongated surface structure formations formed by shear” “having a tensile strength of 1100 to 2100 MPa, a yield strength of 900 to 1800 MPa, and an elongation to break of 3.5 to 8%” wherein the steel has a composition “by weight, 0.18% to 0.40% carbon, 0.7% to 1.2% manganese, 0.10% to 0.50% silicon, 0 to 0.1% vanadium, 0 to 0.1% niobium, 0 to 0.1% sulfur, 0 to 0.2% phosphorus, 0 to 0.5% chromium, 0.5 to 1.0% nickel, 0 to 0.5% copper, 0 to 0.15% molybdenum, 0 to 0.1% titanium, and 0 to 0.01 nitrogen;” “the thin metal strip being a martensitic steel thin metal strip” “opposing hot rolled exterior side surfaces of the thin metal strip are at least substantially free of prior austenite grain boundaries” thereby reading on the steel strip, properties, structure and composition of the instant claims. With respect to those properties not explicitly recited in the claims of the reference patent such as the corrosion index, the reference steel would have the properties due to its similarity in other properties, structure and composition. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. 
With respect to the instant shapes of the instant claims, one skilled in the art recognizes that steel piles are sections made of sheet steels. In other words, steel pile is just shaping of the steel sheet to be made into shapes that are structural sections. However, MPEP provides that with regard to the shape, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV). Although the claims of the patent do not teach of the specific shapes of the instant claims, it would have been obvious one skilled in the art to arrive at various shapes of steel such as the ones claimed in the instant claims since a) shaping of steel into the recited shapes would require only ordinary skill in the art and hence are considered routine expedients and b) steel is routinely made into sections such as C and H shapes for structures due to the physical properties it possesses such as strength. Since the claims of the patent teaches a steel with substantially similar composition, strength, elongation and microstructure, martensite, it would have been obvious to it would be obvious to one skilled in the art to shape it as needed to take advance of the high strength that the steel of the patent possesses and to make the steel of the patent into structural parts as claimed in the instant claims. Regarding the limitations of instant claim 24 regarding solar arrangement and solar cells being supported by the steel pile, it is noted that the claims of the patent do not teach of the steel being used in this manner. However, one skilled in the art recognizes that a solar arrangement would have solar cells and since the claims of the patent teaches a steel with substantially similar strength, elongation and microstructure, martensite, it would have been obvious to use the steel to support the solar cells in a solar arrangement since the steel would possess properties of high strength, toughness and delayed fracture characteristics which would be helpful in being used as a support. 
Regarding the amended limitation of “as-cast”, the claims of the patent (claim 1) recites making via casting and made into cast and therefore meets the instant limitation.

Claims 1-25 and 32-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/934,168 (reference application). (Examiner is using US 2020/0347470 A1 for claims comparison). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches “hot rolled, thin cast steel strip comprising: opposing exterior side surfaces defining an as cast thickness of less than 5 mm between the opposing exterior side surfaces, the opposing exterior side surfaces being primarily free of all prior austenite grain boundaries and having a plurality of elongated surface structure formations formed by shear under a hot rolling coefficient of friction equal to or greater than 0.20 and elongated in a common direction, said common direction being a direction of hot rolling, to remove the prior austenite grain boundaries” “having a tensile strength of 1100 to 2100 MPa, a yield strength of 900 to 1800 MPa, and an elongation to break of 3.5 to 8%.” “includes, by weight, 0.18% to 0.40% carbon, 0.7% to 1.2% manganese, 0.10% to 0.50% silicon, 0 to 0.1% vanadium, 0 to 0.1% niobium, 0 to 0.1% sulfur, 0 to 0.2% phosphorus, 0 to 0.5% chromium, 0.5 to 1.0% nickel, 0 to 0.5% copper, 0 to 0.15% molybdenum, 0 to 0.1% titanium, and 0 to 0.01% nitrogen; and where the strip is a martensitic steel thin metal strip. Therefore, the claims of the reference application reads on the steel strip, properties, structure and composition of the instant claims. With respect to those properties not explicitly recited in the claims of the reference application such as corrosion index, the reference steel would have the properties due to its similarity in other properties, structure and composition. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. 
With respect to the instant shapes of the instant claims, one skilled in the art recognizes that steel piles are sections made of sheet steels. In other words, steel pile is just shaping of the steel sheet to be made into shapes that are structural sections. However, MPEP provides that with regard to the shape, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV). Although the claims of the reference application do not teach of the specific shapes of the instant claims, it would have been obvious one skilled in the art to arrive at various shapes of steel such as the ones claimed in the instant claims since a) shaping of steel into the recited shapes would require only ordinary skill in the art and hence are considered routine expedients and b) steel is routinely made into sections such as C and H shapes for structures due to the physical properties it possesses such as strength. Since the claims of the reference application teaches a steel with substantially similar composition, strength, elongation and microstructure, martensite, it would have been obvious to it would be obvious to one skilled in the art to shape it as needed to take advance of the high strength that the steel of the reference application possesses and to make the steel of the reference application into structural parts as claimed in the instant claims. Regarding the limitations of instant claim 24 regarding solar arrangement and solar cells being supported by the steel pile, it is noted that the claims of the reference application do not teach of the steel being used in this manner. However, one skilled in the art recognizes that a solar arrangement would have solar cells and since the claims of the reference application teaches a steel with substantially similar strength, elongation and microstructure, martensite, it would have been obvious to use the steel to support the solar cells in a solar arrangement since the steel would possess properties of high strength, toughness and delayed fracture characteristics which would be helpful in being used as a support. 
Regarding the amended limitation of “as-cast”, the latest set of claims of the reference application recites “thin cast” and therefore meets the instant limitation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-25 and 32-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/576,924 (reference application). (Examiner is using US 2020/0255927 A1 for claims comparison). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches “An ultra-high strength weathering thin cast steel strip comprising: an as cast thickness of less than or equal to 2.5 mm having a composition comprising: by weight, between 0.20% and 0.40% carbon, less than 1.0% chromium, between 0.7% and 2.0% manganese, between 0.10% and 0.50% silicon, between 0.1% and 1.0% copper, less than or equal to 0.12% niobium, less than 0.5% molybdenum, between 0.5% and 1.5% nickel, and silicon killed containing less than 0.01% aluminum, and the remainder iron and impurities resulting from melting; a pair of opposing surfaces free of prior austenite grain boundary depressions and having a smear pattern; and a microstructure having by volume at least 75% martensite, a yield strength of between 700 and 1600 MPa, a tensile strength of between 1000 and 2100 MPa, and an elongation of between 1% and 10%.” “a corrosion index of 6.0 or greater” “a hot rolled thickness of between a 15% and 50% reduction of the as cast thickness” “high friction rolling is performed with a coefficient of friction equal to or greater than 0.20”.
With respect to the instant shapes of the instant claims, one skilled in the art recognizes that steel piles are sections made of sheet steels. In other words, steel pile is just shaping of the steel sheet to be made into shapes that are structural sections. However, MPEP provides that with regard to the shape, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV). Although the claims of the reference application do not teach of the specific shapes of the instant claims, it would have been obvious one skilled in the art to arrive at various shapes of steel such as the ones claimed in the instant claims since a) shaping of steel into the recited shapes would require only ordinary skill in the art and hence are considered routine expedients and b) steel is routinely made into sections such as C and H shapes for structures due to the physical properties it possesses such as strength. Since the claims of the reference application teaches a steel with substantially similar composition, strength, elongation and microstructure, martensite, it would have been obvious to it would be obvious to one skilled in the art to shape it as needed to take advance of the high strength that the steel of the reference application possesses and to make the steel of the reference application into structural parts as claimed in the instant claims. Regarding the limitations of instant claim 24 regarding solar arrangement and solar cells being supported by the steel pile, it is noted that the claims of the reference application do not teach of the steel being used in this manner. However, one skilled in the art recognizes that a solar arrangement would have solar cells and since the claims of the reference application teaches a steel with substantially similar strength, elongation and microstructure, martensite, it would have been obvious to use the steel to support the solar cells in a solar arrangement since the steel would possess properties of high strength, toughness and delayed fracture characteristics which would be helpful in being used as a support. 
With respect to the product-by-process claims, MPEP provides that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. The claims of the reference applicant teaches a product, a steel sheet which is martensitic with high strength and as noted above would be obvious to be shaped, the product of the reference application reads on the instant claimed product thereby meeting the instant claimed limitations. In addition, claims of the reference application recites of hot rolling and friction rolling as noted above.
Regarding the amended limitation of “as-cast”, the latest set of claims of the reference application also recites this limitation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-25 and 32-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/784,826 (reference application). (Examiner is using US 2020/0256029 A1 for claims comparison). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches “An ultra-high strength weathering steel pile comprising: a plurality of sidewalls, each having a thickness of about 2.5 mm or less and a composition comprising, by weight, (i) between 0.20% and 0.35% carbon, less than 1.0% chromium, between 0.7% and 2.0% manganese, between 0.10% and 0.50% silicon, between 0.1% and 1.0% copper, less than or equal to 0.12% niobium, less than 0.5% molybdenum, between 0.5% and 1.5% nickel, and silicon killed containing less than 0.01% aluminum, and (ii) the remainder iron and impurities resulting from melting; the pile having a corrosion index of 6.0 or greater, a yield strength of between 700 and 1600 MPa, a tensile strength of between 1000 and 2100 MPa, and an elongation of between 1% and 10%.”.
With respect to the instant shapes of the instant claims, one skilled in the art recognizes that steel piles are sections made of sheet steels. In other words, steel pile is just shaping of the steel sheet to be made into shapes that are structural sections. However, MPEP provides that with regard to the shape, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV). Although the claims of the reference application do not teach of the specific shapes of the instant claims, it would have been obvious one skilled in the art to arrive at various shapes of steel such as the ones claimed in the instant claims since a) shaping of steel into the recited shapes would require only ordinary skill in the art and hence are considered routine expedients and b) steel is routinely made into sections such as C and H shapes for structures due to the physical properties it possesses such as strength. Since the claims of the reference application teaches a steel with substantially similar composition, strength, elongation and microstructure, martensite, it would have been obvious to it would be obvious to one skilled in the art to shape it as needed to take advance of the high strength that the steel of the reference application possesses and to make the steel of the reference application into structural parts as claimed in the instant claims.
In addition, the claims of the reference application provides shapes as follows which reads on the shapes of the instant claims.
Claim 6. The ultra-high strength weathering steel pile of claim 1 that is a hemmed C-channel wherein the plurality of sidewalls are a web and one or more flanges.
Claim 7. The ultra-high strength weathering steel pile of claim 1 that is a corrugated C-channel wherein the plurality of sidewalls are a web and one or more flanges.
Claim 8. The ultra-high strength weathering steel pile of claim 1 that is a corrugated tube.
Claim 9. The ultra-high strength weathering steel pile of claim 8 wherein the corrugated tube is generally square.
Claim 10. The ultra-high strength weathering steel pile of claim 8 wherein the corrugated tube is generally rectangular.
Claim 13. The ultra-high strength weathering steel pile of claim 1 wherein at least one sidewall of the plurality of sidewalls comprises one or more corrugations.
Claim 14. The ultra-high strength weathering steel pile of claim 1 wherein each sidewall of the plurality of sidewalls comprise one or more corrugation
In addition, the claims of the reference application teaches a solar arrangement (for ex. claim 15) thereby reading on the instant solar arrangement of instant claims.
Regarding the amended limitation of “as-cast”, the latest set of claims of the reference application also recites this limitation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 08/15/2022 regarding the 35 USC 103 rejections of claims 1-25 over US 5129966 A of Rao (US’966) have been fully considered but they are not persuasive.
Regarding the argument that the prior art does not teach of the instant claimed steel, as noted above, it is unclear how the steel pile can remain in the state of being “hot rolled” while it also has the requirement of having been cold-formed. In addition, the prior art teaches a steel with substantially identical composition and microstructure, the steel of the prior art reads on the instant product, steel, of the instant claims. With respect to the steel pile of the instant claims, please see how the shape is obvious to one skilled in the art. Therefore, the product of the prior art reads on the instant product and therefore meets the structure required by the instant claims.
Regarding the pile limitation, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the high strength, low alloy, low to medium carbon steel casting of US’966 and manufacture in desired shapes including the claimed shape of pile since the prior art teaches a high strength alloy that can be used for various applications including heavy machinery and construction and road building equipment, the latter of which are frequent recipients of steel pile.
Regarding the dependent claims and the additional dimensions, the prior art teaches of steel, cast steel and steel piles. MPEP provides that with regard to the shape, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV). Although the prior art does not teach of the specific shapes of the instant claims, it would have been obvious one skilled in the art to arrive at various thickness and shapes of steel such as the ones claimed in the instant claims since a) shaping of steel into the recited shapes or changing the size to the recite thicknesses would require only ordinary skill in the art and hence are considered routine expedients and b) steel is routinely made into sections such as C and H shapes for structures due to the physical properties it possesses such as strength and c) casting can be adjusted to various thicknesses as needed. Since the prior art teaches various applications of its steel as shown above, it would have been obvious to one skilled in the art to shape it as needed to take advantage of the high strength that the steel of the prior art possesses and to make the steel of the prior art into structural parts as claimed in the instant claims. With respect to the plurality of sidewalls, H and C sections would have plurality of sidewalls thereby reading on the instant limitation.
Applicant's arguments filed 08/15/2022 regarding the double patenting rejections have been fully considered but they are not persuasive.
Contrary to Applicant’s arguments, instant specification provides no criticality with respect to the shapes of the steel. Further, MPEP provides that with regard to the shape, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV). Since the double patenting rejections have not been overcome with either amendments to instant claims or via filing of a terminal disclaimer, the rejections are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733